Hast, J., (after stating the facts). The constitutionality of the act under which the bridge in question in this case was constructed was sustained in the case of Shibley et al. v. The Fort Smith & Van Buren District, 96 Ark. 410. We held in effect in that case that the benefits derived from the construction of the bridge were local in their character, and that the purpose and effect of the building of the bridge was to improve the particular locality embraced within the limits of the improvement district, and that the costs might properly be assessed against the locality benefited. In the case of Crane v. Siloam Springs, 67 Ark. 37, the court said: “If we look for the technical or legal meaning of the phrase'‘local improvement,’ we find it to be a public improvement, which, although it may incidentally benefit the public at large, is made primarily for the accommodation and convenience of the inhabitants of a particular locality, and which is of such a nature as to confer a special benefit upon the real property adjoining or near the improvement. ’ ’ That is to say, the fact that there is some benefit to the public does not prove that an'improvement is not a local one which may be properly paid for by special assessment. It is urged by counsel for the plaintiff .that if the act under consideration confers upon the commissioners of the bridge district power to grant a right-of-way to the Fort Smith Light & Traction Company, in consideration of a reduced fare, that this renders the act unconstitutional. This argument we consider more in the nature of an attack upon the soundness of our former opinion, holding that the act under which the district was organized was valid. For instance, counsel, to sustain their contention in this respect, mainly rely upon the ease of Garland v. Board of Revenue of Montgomery County, 87 Ala. 223. In that case the act provided for the construction of a bridge across the Alabama Eiver and authorized the board of revenue of Montgomery County to make said bridge either a free foot and wagon bridge for the traveling public, or a railroad bridge, or both combined. Under the act, the board authorized .-the issuance of bonds for a foot and wagon bridge and railroad bridge combined. The court held that the act under which they proceeded was in violation of section 55, article 4, of the Constitution, which declares: “The General Assembly shall have no power to authorize any county, city, town or other subdivision of this State, to lend its credit, or to grant public money or thing of value, in aid of, or to any individual, association, or corporation whatever, or to become a stockholder in any such corporation or company, by issuing bonds or otherwise. ’ ’ The Supreme Court of Alabama held in effect that the improvement district created by the act was a subdivision of the State within the meaning of the Constitution, and that the issuance of the bonds for the purpose of building a bridge for a railroad was a loan of credit or grant of money or thing of value in aid of a private corporation and fell under the ban of the section of the Constitution above quoted. Our Constitution, art. 16, § 1, is as follows: “Neither the 'State nor any city, county, town or other municipality in this State shall ever loan its credit for any purpose whatever; nor shall any county, city, town or municipality ever issue any interest-bearing evidences of indebtedness, except such bonds as may be authorized by law to provide for and secure the payment of the present existing indebtedness, and the State shall never issue any interest-bearing treasury warrants or scrip.  (1) In the case of Fitzgerald v. Walker, 55 Ark. 148, the court held that an improvement district is not a municipality nor the agent of one within the meaning of this section. We have always held that levee districts and other local improvement districts not organized in cities and towns are governmental agencies for the purpose of carrying out certain public improvements, but that they were not municipal corporations or counties. St. Louis, I. M. & S. Ry. Co. v. Board of Directors of Levee District of Jackson County, 103 Ark. 127, and eases cited. In that case the previous decisions on the question were cited and reviewed. A comparison of the section of our Constitution, above quoted, with that quoted from the Alabama Constitution, will show that they are essentially different in that the section of our Constitution referred to does not contain the words ‘ ‘ or other subdivision of this State,” in connection with the words “county, city or town.” For this reason we do not think the Alabama case is an authority tending to show that our former opinion was not sound, or that the position now assumed by counsel for the plaintiff is correct. In the Alabama case, at the conclusion of the opinion, the court said: “We do not mean to intimate that the Legislature has no power to authorize the counties named in the act to erect a foot and wagon bridge across the Alabama River. Neither do we decide that the counties and a railroad company may not be authorized to erect jointly .a foot and wagon and a railroad bridge combined, each paying their proportion of the cost, and owning separately their respective interest in the property. This question is not presented by the record and we leave it open. ’ ’ In considering the constitutionality of the act in question on the former appeal, we had grave doubts as to whether it was in conflict with art. 2, § 22, of our Constitution, which is as follows: “The right of property is before and higher than any constitutional sanction; and private property shall not be taken, appropriated or damaged for public use, without just compensation therefor.”  (2) If the main purpose of the act was to enable the bridge commissioners to construct a bridge for the use of a street railway or a steam railroad, it is manifest that the property owners could not be taxed for that purpose, for that would he to take their property for a private use and would be in contravention of the clause of our Constitution last quoted.  (3) In the opinion on the former appeal, the court said : ■‘The bridge is to be constructed for the use of the general public, and the provision for setting apart of certain space to the use of public utility corporations for hire is a mere incident. This, gives an enlarged use of the bridge by the public, and we perceive no reason why this provision should be held to vitiate the statute. The enlarged use of the bridge augments the benefits to the property affected thereby — at least — the Legislature had the power so to determine, and it does not impose on the tax payers the burden of constructing’ an improvement for the use of the corporations. The entire use of the bridge is, after all, for -the benefit of the public, and the benefits are special to the property affected thereby within the sense that it is a local improvement. ” We adhere to the views there expressed. We have carefully examined the record in the present case and there is nothing to show that the commissioners of the bridge district were actuated by bad faith in making the contract with the traction company now under consideration. It is clearly apparent from the record that they acted in good faith and made the contract because they thought it was for the best interest of the owners of the property within the district, and because they believed the act under which they were proceeding conferred upon them the power to make the contract. In pur opinion, the sole question involved by this appeal is whether or not the act in question conferred upon the commissioners of the -bridge district the power to make the contract. The commissioners proceeded under section 2, of the act, which -authorized them to construct and maintain a free, public highway bridge at some convenient point on the Arkansas River between the cities of Fort Smith and Van Bureh, to be selected by them, and then follows this clause: “The commission shall have the power to grant a right-of-way over said bridge to any public utility upon such terms as the commission shall determine; provided, however, that the concessions which may be granted to public utilities shall not interfere with the reasonable use . of such bridge as -a public highway. ’ ’ It is the contention of counsel for plaintiff that the act by its terms does not confer upon the bridge commissioners the authority to grant to the street railway a right-of-way over the bridge in consideration that, the railway company shall charge a reduced rate of fare. On the other hand, it is contended by counsel for the defendants that the language of the act does confer upon the commissioners the power to grant a right-of-way to the street railway company in consideration that the latter charge the public a reduced rate for traveling over the bridge.  (4) It is a fundamental rule in the construction of statutes that the act must be considered as a whole, and that to get at the meaning of any part of it we must read it in the light of the other provisions thereof. Counsel for the defendants seeks to uphold the decree on the authority of Linden Land Company v. Milwaukee Electric Railway & Lighting Company, 107 Wis. 493, 83 N. W. 851. In that case the city of Milwaukee granted a franchise to a street car company to operate its railway in some of the streets of the city. Later an additional ordinance was passed by which a right-of-way was granted to the street car company over additional streets, so that when the lines were built upon them there would be a continuous system throughout the whole city. The consideration was that the street car company should charge the public a reduced fare. A taxpayer’s suit was brought charging that this was a squandering of public money and a surrender of property and rights of city and an unlawful increase in the burden of taxation. It was also contended that the ordinance was unconstitutional and without consideration. The court said: “It seems very plain to us that this action of the council can not he called, in any proper or reasonable sense, a squandering of public funds or property. By section 1862, Statutes 1898, the city is empowered to grant the use of streets and bridges to street railway corporations upon such terms as the proper authorities shall determine. Here is a broad .grant of discretionary powers. The question before the council was, what terms shall be attached to the grant? Is it more beneficial to the public to secure a cash payment nr payments which will benefit taxpayers only, or to secure lower rates of fare for the public generally, or to impose other conditions ? After exercising this discretion, and deciding that the terms imposed should be a gradual reduction of fare, rather than payments of money into the treasury, it can not be said that .any city fund has been squandered, lost •or misused. Whether the city should receive any fund was a question for the council, in its discretion, to decide. When it decided that there should be no fund, but that reduced fares or other limitations upon the grant were more desirable for the public, it may or may not have exercised good discretion, but it has dissipated no city fund or property.” We do not think that case is an authority to uphold the contract. As was said in Altheimer v. Board of Directors of Plum Bayou Levee District, 79 Ark. 234, speaking of a levee district, “Its powers can not be likened to those of municipal corporations, whose powers are broader and more general within their prescribed territory and over the subjects delegated to them.” Again, in the case of Little Rock Railway & Electric Company v. North Little Rock, 76 Ark. 48, the court held that a city had no property interest in the streets, but that it is a mere agent of the State ¡to whom the State has delegated control of the streets and that the State, in the first instance, and the city, in the second instance, is but a trustee for the public.  (5) The powers conferred upon local improvement districts are not in any sense legislative or judicial, but are rather ministerial powers and duties which must he exercised in the manner expressly conferred. They have, only such powers as the statute expressly gives them or such as may arise by necessary implication to enable them to perform the duties expressly imposed upon them by the act. St. Louis, I. M. & S. Ry. Co. v. Board of Directors of Levee District of Jackson County, supra. In the case of Fitzgerald v. Walker, supra, the court said that an improvement 'district is not in any sense the agent of a city or town within which it is organized. That its powers are derived directly from the Legislature, and in exercising them the board.acts as the ageñt of the property owners whose interests are affected by the duties it performs. It is true that in the section of the statute under consideration, language is used similar to that employed in the Wisconsin statute, but the powers delegated to a city over the streets is different from that granted to the commissioners of a local improvement district, and such power is granted to accomplish a different purpose. While in the construction of statutes, the chief aim is to arrive at the intention of the Legislature, as indicated by the language used in framing the act, still the object sought to be accomplished may be considered. In the application of these principles it may be said that the city council of Milwaukee in passing the ordinance granting to the street railway a right-of-way over additional streets, in consideration that the street railway company charge the public a reduced rate of fare for riding over its lines, was acting as a trustee for the whole public, and the reduction in fare was a direct benefit to the public for whose benefit the council was acting. The Milwaukee council being the agent of the public, the court held that, the act in conferring upon it the power to grant the use of streets to a street railway company upon such terms as it 'should determine, a broad discretion was given it in deciding what should be most beneficial to the public. In the act under consideration, the bridge commissioners were acting as agents for the property owners of the district and for their benefit only, and not for the benefit of the whole public. The commissioners have and can control only such powers as the statute expressly gives them or such as arise by necessary implication. In Altheimer v. Plum Bayou Levee District, supra, the court said, with reference to local improvement districts, that they are called into being to perform a specific function and no other, and that their powers must be found in the strict letter of the law which creates them. Continuing, the court said: “Such an agency of government is sui generis, and its powers can not be likened to those of municipal corporations, whose powers are broader and more general within their prescribed territory and over the subjects delegated to them. They exercise no governmental powers éxcept those expressly granted by the legislative authority which called them into existence, and then only in the manner pointed otit expressly or by fair implication.”  (6) When all these principles of law are considered and when section 2 of the act under consideration is read in the light of the other provisions of .the act, and the objects sought to be accomplished by the Legislature, we are of the opinion that when the Legislature gave the commissioners power to grant a right-of-way over the bridge to any public utility company on such terms as the commissioners shall determine, it only meant to give them the power to grant such right-of-way for a money consideration, and the word “terms” used in the act means the time and amounts of payment. The authority conferred upon the commissioners is analogous to the powers given by a letter of attorney. That is to say, the State was prescribing to the commissioners as its agents the power they should exercise. In the application of the law of principal and agent, it is well settled that, if the former executes to the latter a power of attorney conferring upon the agent the authority to sell the princi: pal’s land upon such terms as the agent should deem best, the agent would only have had the authority to sell for cash, and the word “terms” in such connection, in ordinary acceptation, means the time and amounts of payment. The Legislature delegated to the commissioners the authority to keep up and maintain the bridge and to levy taxes for that puprose. The framers of the act evidently knew that money would be needed in maintaining and repairing the bridge and in the section of the act under consideration, we are of the opinion that the intention of the Legislature will be effectuated by construing the act in a restricted sense. That is to say, we hold that the commissioners, under section 2 of the act, could only receive money for the grant of the right-of-way to the street railway company, and that the word “terms” has reference to the time and amount of money paid, but that a discretion was left to the commissioners as to the amount of money to be charged therefor, and the times of payment thereof. It follows that the chancellor erred in dismissing the complaint of the plaintiff, and, for that error, the decree will be reversed and the cause remanded for further proceedings in accordance with this opinion.